OPINION OF THE COURT
FRED MORENO, Circuit Judge.
THIS CAUSE came before the Court upon the State’s notice of intent to offer hearsay statements as evidence at trial involving a child victim. A hearing was held at which time Detective William Young and Marsha Ellis testified regarding statements made by K.G., the seven year old victim.
According to Detective Young, an experienced juvenile officer investigating child abuse cases, the victim stated that the defendant placed his “pipi” in her vagina and moved it around until some “white stuff” came out. The little girl told the detective that the defendant had done this five times. She further said she had not told her mother because she was afraid but had told a neighbor.
*6Detective Young further testified about statements by the defendant corroborating the allegations made by the victim. According to Detective Young the defendant said he did not sexually abuse the victim nor had sex but later said he did not lie because he had made love. There is also a taped statement corroborating the allegations by the victim of sexual abuse.
Marsha Ellis testified that K.G. told her that the defendant put her on his bed and played with her vagina.
There is medical evidence that the victim was sexually abused corroborating her allegations.
Pursuant to § 90.803(23) of the Florida Statutes the statements by the child to Detective Young and Marsha Ellis are admissible at trial. See Glendening v. State, 503 So.2d 335 (Fla. 2d DCA 1987); Perez v. State, 500 So.2d 725 (Fla. 5th DCA 1987).
The state intends to use the testimony of the witness. Based on the evidence presented, the Court finds that the out-of-court statements by the child are trustworthy and corroborated by the defendant’s taped statement admitting the allegations, and the rape treatment center report.
WHEREFORE, the out-of-court statements by the child to Detective Young and Marsha Ellis are admissible.
DONE AND ORDERED this 25th day of April, 1988, in Miami, Dade County, Florida.